Case: 1:12-cv-00425-TSB-MRM Doc #: 117 Filed: 11/26/19 Page: 1 of 6 PAGEID #: 3307




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


CHRISTOPHER SMITH                            :
                                             :   District Court Case No. 1:12-cv-00425
       Petitioner,                           :   (On Remand, Sixth Circuit Case No.17-3220)
                                             :
v.                                           :
                                             :   Judge Timothy Black
WARDEN,                                      :
TOLEDO CORRECTIONAL                          :   Magistrate Judge Michael R. Merz
INSTITUTION                                  :
                                             :
       Respondent.                           :


       PETITIONER’S RESPONSE TO RESPONDENT’S OBJECTIONS TO THE
          MAGISTRATE JUDGE’S REPORT AND RECOMMENDATIONS


       Petitioner Christopher Smith hereby responds as follows to the Respondent’s Objections

to the Magistrate Judge’s Report and Recommendations:

       The Respondent raises only two objections to the Report and Recommendations: 1) that

the Magistrate Judge was required by the Sixth Circuit to decide the ineffective assistance of

appellate counsel (“IAAC”) claim in addition to the Brady claim; and 2) that it would constitute

a “manifest injustice” to apply the law of the case doctrine here because the undisclosed lab

notes at the heart of the Brady claim are not actually “Brady material.”

       Regarding the first point, Respondent argues that the Magistrate Judge was required by

the Sixth Circuit to decide the ineffective assistance of appellate counsel (“IAAC”) claim in

addition to the Brady claim. But a petitioner in Smith’s position need only prevail on one

ground, and once he does, any additional grounds may be deemed moot.




	                                               1	  
Case: 1:12-cv-00425-TSB-MRM Doc #: 117 Filed: 11/26/19 Page: 2 of 6 PAGEID #: 3308




       The Sixth Circuit’s language clearly supports the Magistrate Judge. The Sixth Circuit

plainly commanded:

       We therefore remand Smith’s Brady claim to the district court to consider on the
       merits. In so doing, the district court is first required to determine whether this
       claim was ‘adjudicated on the merits in state court proceedings.’ If it was, the
       district court must review the adjudication of this claim under the deferential
       standard required by AEDPA. Smith v. Warden, Toledo Corr. Inst., 780 Fed.
       Appx. 208, 2019 U.S. App. LEXIS 18196 (6th Cir 2019) (unpublished) at *48-59.

       Then, in Footnote 5, the Sixth Circuit explained that it would make sense on remand to

decide the Brady claim first because it carries a broader and more favorable remedy than the

IAAC claim:

       It will likely make sense for the district court to first analyze the Brady claim on the
       merits. The proper remedy for a Brady claim would be the granting of a conditional writ
       of habeas corpus unless the State retries Smith. The proper remedy for a freestanding
       IAAC claim would be granting a writ of habeas corpus unless the State reopens the
       appeal. (citations omitted).

       The logical import of this suggestion is that if Petitioner prevails on the claim with the

broader remedy (e.g., the Brady claim), then the second claim, with a narrower remedy (e.g., the

IAAC claim), naturally would be rendered moot.

       Following the Sixth Circuit’s instruction to first decide whether AEDPA deference

applies to the Brady claim, the Magistrate Judge addressed the Brady claim first. The Magistrate

Judge concluded that the Brady claim had not been adjudicated on the merits in a state court

proceeding and therefore is not entitled to AEDPA deference.

       The Magistrate Judge then recommended in favor for Petitioner on the merits of the

Brady claim based on the law of the case doctrine and specific findings already made by the

Sixth Circuit regarding all elements of the Brady claim. Because the Magistrate Judge found in

Petitioner’s favor on the Brady claim, which carries a broader remedy as noted by the Sixth

Circuit, he deemed the IAAC claim moot.



	                                               2	  
Case: 1:12-cv-00425-TSB-MRM Doc #: 117 Filed: 11/26/19 Page: 3 of 6 PAGEID #: 3309




       Admittedly, Petitioner has struggled with understanding Respondent’s purpose in raising

this objection. Petitioner would be entitled to a writ of habeas corpus based on the IAAC claim

for the reasons explained in Petitioner’s Brief Answering Questions on Remand from the Sixth

Circuit Court of Appeals. See Doc. 102. But as the Magistrate Judge correctly concluded,

regardless of the outcome of the IAAC claim, Petitioner is entitled to a writ on the Brady claim.

And for this reason, the Magistrate Judge correctly found that the IAAC claim is moot.

       Second, Respondent argues that the law of the case doctrine should not apply because of

a “manifest injustice.” The Respondent’s “manifest injustice” claim is grounded in an argument

that the lab notes in question do not actually constitute Brady material because they do not prove

with 100% certainty that Chris Smith could not have, under any circumstances, worn the

costume and committed the robbery, and that Charles Allen definitively, with 100% certainty,

wore the costume and committed the robbery.

       A few points are essential to address this objection. First, the ship has long ago sailed on

arguing that the lab notes are not Brady material. This matter has been litigated for a decade; the

Respondent has presented numerous arguments of this nature over the years; and the Sixth

Circuit has now squarely and powerfully rejected them in a unanimous decision. Respondent

cannot continue reverberating this point with repetitious arguments that defy the Sixth Circuit’s

decision.

       Second, Respondent’s argument would require the U.S. Supreme Court to reconstruct the

Brady doctrine. The Supreme Court never has stated that suppressed evidence must exculpate a

suspect with 100% certainty before it constitutes Brady material. Or that suppressed evidence

must point to an alternative suspect with 100% certainty. Or that it must do both simultaneously

as the Respondent now suggests. For more than half a century, since the day Brady was decided




	                                               3	  
Case: 1:12-cv-00425-TSB-MRM Doc #: 117 Filed: 11/26/19 Page: 4 of 6 PAGEID #: 3310




until today, the doctrine has required only that the suppressed evidence be material, meaning that

it raises a reasonable probability of a different outcome (an acquittal). Respondent’s argument

and its imagined version of Brady have no traction according to the actual Brady doctrine. There

is no nuance for this Court to parse, and the Magistrate Judge acted accordingly.

         Third, Respondent’s objection amounts to a disagreement with the appellate court. The

Sixth Circuit found that the lab notes are Brady material. Respondent continues to assert the

tired and rejected argument that the lab notes are not Brady material, albeit by relying on a flatly

incorrect version of the Brady doctrine. If a losing party’s claim that the ruling court got it

wrong could amount to a “manifest injustice,” then the law of the case doctrine would cease to

exist.

         Finally, Respondent suggests that the Magistrate Judge was under a misimpression and

thus mistakenly believed that the Sixth Circuit decided the Brady claim, leaving nothing to be

done on remand but restate the ruling of the Sixth Circuit. But this is a red herring. The

Magistrate Judge was fully aware that the Sixth Circuit did not decide the Brady claim due to

limitations in the Certificate of Appelability, but rather, left it to the district court to decide “in

the first instance.” Indeed, the Magistrate Judge clearly addressed this issue on pages 7 and 8 of

its Report and Recommendation, noting, “[t]he circuit court, without formally deciding the

Brady claim, reached conclusions on every element of the claim.” Doc. 115; PageID#3290

(Report and Recommendations) (emphasis added). The Magistrate Judge explained the Sixth

Circuit’s findings on each element of the Brady claim. Id. at PageID#3289-3290. And on pages

8 through 12 of the Report and Recommendations, the Magistrate Judge explained that the Sixth

Circuit’s findings on the Brady elements are binding as the law of the case. Id. at PageID#3290-

3294. The Magistrate Judge then recognized that the Sixth Circuit, because of restraints in the




	                                                  4	  
Case: 1:12-cv-00425-TSB-MRM Doc #: 117 Filed: 11/26/19 Page: 5 of 6 PAGEID #: 3311




Certificate of Appealability, could not make a final pronouncement of a Brady violation, but

rather, remanded for the district court to take that final step consistent with its opinion.

Respondent has offered no compelling or logical reason why the Magistrate Judge should not

have complied with the Sixth Circuit mandate.

                                          CONCLUSION

       For these reasons, the reasons presented in Petitioner’s Brief Answering Questions on

Remand from the Sixth Circuit Court of Appeals; the entire record before this Court and the

Sixth Circuit Court of Appeals; and the reasons explained by Sixth Circuit Court of Appeals in

its Opinion issued on June 18, 2019, this Court should adopt the Magistrate Judge’s Report and

Recommendations, grant Petitioner Christopher Smith a writ of habeas corpus, and order his

release from state custody.


                                       Respectfully submitted,

                                       /s/Michele Berry Godsey
                                       The Law Office of Michele L. Berry, LLC
                                       Michele L. Berry (0081939)
                                       114 East 8th Street
                                       Cincinnati, Ohio 45202
                                       Tel: (513) 919-5315
                                       Fax: (513) 376-8752
                                       mberrylaw2007@gmail.com
                                       Counsel for Petitioner Christopher Smith




	                                                 5	  
Case: 1:12-cv-00425-TSB-MRM Doc #: 117 Filed: 11/26/19 Page: 6 of 6 PAGEID #: 3312




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing Petitioner’s Response to

Respondent’s Objections to the Magistrate Judge’s Report and Recommendations has been

served upon the Respondent through the court’s electronic filing system this 26th day of

November, 2019.

                                             /s/ Michele L. Berry
                                             Michele L. Berry (0081939)




	                                              6	  
